

94 HJ 58 IH: Ulysses S. Grant Bicentennial Recognition Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 58IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mrs. Wagner (for herself, Mr. Espaillat, Ms. Stefanik, Mrs. Bustos, and Mr. Guest) submitted the following joint resolution; which was referred to the Committee on Armed ServicesJOINT RESOLUTIONTo provide for the appointment of Ulysses S. Grant to the grade of General of the Armies of the United States.1.Short titleThis joint resolution may be cited as the Ulysses S. Grant Bicentennial Recognition Act.2.Findings and purpose(a)FindingsCongress finds the following:(1)On March 3, 1799, Congress created the grade of General of the Armies of the United States as the commander of the Army of the United States (5th Congress, Session III, Chap. 48, Section 9).(2)On March 16, 1802, Congress effectively dissolved the grade of General of the Armies of the United States when it passed the Military Peace Establishment Act without reference to the grade (7th Congress, Session I, Chap. 9, Sec. 3).(3)On July 1, 1843, Ulysses S. Grant graduated from the United States Military Academy at West Point, and, on July 31, 1854, Grant resigned from the Army at the grade of Captain.(4)Following President Abraham Lincoln’s April 15, 1861, proclamation calling for 75,000 volunteers to suppress Confederate forces, Ulysses S. Grant rejoined the Army and helped recruit and train volunteer soldiers for the Union.(5)Over the course of the American Civil War, Ulysses S. Grant commanded a cumulative total of over 620,000 Union soldiers and achieved major victories including Fort Henry (February 1862), Fort Donelson (February 1862), Shiloh (April 1862), the Vicksburg Campaign (November 1862—July 1863), Chattanooga (November 1863), the Wilderness Campaign (May 1864—June 1864), the Petersburg Campaign (June 1864—April 1865), and the Appomattox Campaign (April 1865).(6)On February 29, 1864, Congress reestablished the grade of Lieutenant-General of the United States Army and authorized the President to appoint, by and with the advice and consent of the Senate, an officer who was most distinguished for courage, skill, and ability (38th Congress, Session I, Chap. 14, Sec. 1); that same day, President Abraham Lincoln nominated Ulysses S. Grant to be Lieutenant-General.(7)On March 10, 1864, President Abraham Lincoln formally appointed Ulysses S. Grant to the grade of Lieutenant-General of the Army, a position previously held by only George Washington and Winfield Scott, although Scott’s promotion was a brevet appointment.(8)On July 25, 1866, Congress established the grade of General of the Army of the United States (39th Congress, Session I, Chap. 232), and Ulysses S. Grant was appointed, by and with the advice and consent of the Senate, to General of the Army of the United States for his role in commanding the Union armies during the Civil War.(9)On March 4, 1869, Ulysses S. Grant was sworn in as the 18th President of the United States.(10)Throughout his two terms as President, Ulysses S. Grant secured the ratification of the 15th amendment to the Constitution, the creation of the Department of Justice, and the passage and implementation of the Civil Rights Act of 1875. (11)On October 11, 1976, Congress enacted Public Law 94–479, which re-established the grade of General of the Armies of the United States to posthumously request the appointment of George Washington to General of the Armies of the United States and made clear that this grade has precedence over all other grades of the Army, past or present.(b)PurposeThe purpose of this joint resolution is to—(1)honor Ulysses S. Grant for his efforts and leadership in defending the union of the United States of America;(2)recognize that the military victories achieved under the command of Ulysses S. Grant were integral to the preservation of the United States of America; and(3)affirm that Ulysses S. Grant is among the most influential military commanders in the history of the United States of America.3.AppointmentThe President is authorized and requested to appoint Ulysses S. Grant posthumously to the grade of General of the Armies of the United States, such appointment to take effect on April 27, 2022.